                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

DANETRIUS J. TOLLIVER,                                 )
                                                       )
                Petitioner,                            )
                                                       )
v.                                                     )              No.:     1:18-CV-150-HSM
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                Respondent.                            )

                                       MEMORANDUM OPINION

            Federal inmate Danetrius J. Tolliver has filed a motion to vacate, set aside, or correct

     sentence pursuant to 28 U.S.C. § 2255, to which the United States has responded. Tolliver has not

     filed a reply, and the deadline to do so has passed. Having considered the pleadings and the record,

     along with the relevant law, the Court finds that there is no necessity for an evidentiary hearing1,

     and Tolliver’ § 2255 motion will be denied.

     I.     BACKGROUND FACTS AND PROCEDURAL HISTORY

            After “drinking and using cocaine” one evening in 2016, Tolliver kicked open the door of

     an occupied house to “settle a score” with one of the residents [Doc. 19 pp. 1-2 in No. 1:16-CR-

     42]. The occupants called the police, and Tolliver fled, with the police in pursuit [Id.]. The chase

     ended when Tolliver crashed his truck [Id. at 2]. Inside Tolliver’s truck, police found a stolen

     firearm [Id.]. Tolliver admitted that he had been carrying the firearm during the home invasion




            1
              An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
     conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
     prisoner’s ultimate burden, however, to sustain his claims by a preponderance of the evidence. See
     Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
     conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
     v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
and subsequently pleaded guilty to possessing a firearm as a felon in violation of 18 U.S.C. §

922(g)(1) [Id. at 2; Doc. 20 in No. 1:16-CR-42].

       Based on his five prior Tennessee burglary convictions, Tolliver was deemed an armed

career criminal under the Armed Career Criminal Act (“ACCA”) [Doc. 30 ¶¶ 30-31 in No. 1:16-

CR-42]. Tolliver objected to the classification, arguing, in part, that Tennessee burglary is not a

violent felony under the ACCA [Doc. 23 p. 3-4 in No. 1:16-CR-42]. This Court rejected that

argument and sentenced Tolliver to 180 months’ imprisonment [Doc. 46 p. 20-27 in No. 1:16-CR-

42; Doc. 38 in No. 1:16-CR-42]. The Sixth Circuit affirmed Tolliver’s conviction and sentence

on appeal, and the Supreme Court denied certiorari [Docs. 48 and 52 in No. 1:16-CR-42].

       In July 2018, Tolliver filed the instant motion contesting his armed career criminal

classification in light of Johnson v. United States, 135 S. Ct. 2551 (2015), Mathis v. United States,

136 S. Ct. 2243 (2016), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018) [Docs. 1 and 2]. The

Court ordered the United States to respond to the motion, and it did so by filing its response on

May 10, 2019 [Doc. 8]. Tolliver did not file a reply [See Doc. 5].

II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may presume

that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S. 152, 164 (1982). A

court may grant relief under 28 U.S.C. § 2255, but the statute “does not encompass all claimed

errors in conviction and sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979).

Rather, collateral attack limits a movant’s allegations to those of constitutional or jurisdictional

magnitude, or those containing factual or legal errors “so fundamental as to render the entire

proceeding invalid.” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (citation omitted);

see also 28 U.S.C. § 2255(a).



                                                 2
III.   DISCUSSION

       The ACCA requires a 15-year minimum sentence for a felon who unlawfully possesses a

firearm after having sustained three prior convictions “for a violent felony or a serious drug

offense, or both.” 18 U.S.C. § 924(e)(1). The statute defines a “violent felony” as “any crime

punishable by imprisonment for a term exceeding one year” that (1) “has as an element the use,

attempted use, or threatened use of physical force against the person of another” (the “use-of-force

clause”); (2) “is burglary, arson, or extortion, involves use of explosives” (the “enumerated-offense

clause”); or (3) “otherwise involves conduct that presents a serious potential risk of physical injury

to another”) (the “residual clause”). 18 U.S.C. § 924(e)(2)(B).

       In Johnson v. United States, the Supreme Court struck down the residual clause of the

ACCA as unconstitutionally vague and violative of due process. Johnson, 135 S. Ct. at 2563.

However, Johnson did not invalidate “the remainder of the Act’s definition of a violent felony.”

Id. Therefore, for a § 2255 petitioner to obtain relief under Johnson, he must show that his ACCA-

enhanced sentence was necessarily based on a predicate violent felony that only qualified as such

under the residual clause. See, e.g., Potter v. United States, 887 F.3d 785, 788 (6th Cir. 6018).

Accordingly, post-Johnson, a defendant can properly receive an ACCA-enhanced sentence based

either on the statute’s use-of-force or enumerated-offense clauses. United States v. Priddy, 808

F.3d 676, 683 (6th Cir. 2015); see also United States v. Taylor, 800 F.3d 701, 719 (6th Cir. 2015)

(affirming ACCA sentence where prior convictions qualified under use-of-force and enumerated-

offense clauses).

       In evaluating whether a conviction qualifies as a predicate offense under the ACCA’s

enumerated-offense clause, courts apply a “categorical approach,” which requires the reviewing

court to compare the elements of the statute of conviction with the “generic elements” of the

offense. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016); Descamps v. United States, 570

                                                  3
U.S. 254, 257 (2013). If the statute of conviction is broader than that criminalizing the generic

offense, then it cannot qualify as a violent felony, regardless of the facts comprising the offense.

See, e.g., Mathis, 136 S. Ct. at 2248-49.

       A burglary offense constitutes a predicate offense for purposes of the enumerated-offense

clause of the ACCA when the offense’s statutory definition substantially corresponds to the

“generic” definition of burglary, which the Supreme Court has defined as “any crime, regardless

of its exact definition or label, having the basic elements of unlawful or unprivileged entry into, or

remaining in, a building or structure, with intent to commit a crime.” Taylor v. United States, 495

U.S. 575, 599 (1990).

       Tolliver’s claim that his prior Tennessee convictions for Class D burglary can no longer be

counted as violent felonies after the Supreme Court’s decisions in Johnson and Mathis fails. Both

of these cases were decided before Tolliver’s direct appeal was finalized, and the Sixth Circuit

determined that his prior Tennessee burglary convictions qualified as violent felonies [Doc. 48 in

No. 1:16-CR-42].      Moreover, the Supreme Court has held that aggravated burglary under

Tennessee law is generic burglary within the meaning of the ACCA, and thus, a conviction under

the statute is a violent felony under the ACCA’s enumerated-offense clause. United States v. Stitt,

139 S. Ct. 399, 406-07 (2018). Finally, Dimaya offers Tolliver no relief, as it did not modify any

portion of the ACCA, but rather, invalidated the residual clause in 18 U.S.C. § 16(b)’s definition

of “crime of violence.” Dimaya, 138 S. Ct. at 1215-16. Therefore, Tolliver’s burglary convictions

qualify as ACCA predicates, and he is properly classified as an armed career criminal.

 IV.   CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Tolliver must obtain a COA before

                                                  4
he may appeal the denial of his § 2255 motion. 28 U.S.C. § 2253(c)(1)(B). A COA will issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). For cases rejected on their merits, a movant “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong” to warrant a COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on

a claim that has been rejected on procedural grounds, a movant must demonstrate “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

V.      CONCLUSION

        For the reasons stated herein, Tolliver has failed to establish any basis upon which § 2255

relief could be granted, and his § 2255 motion will be DENIED. A COA from the denial of his §

2255 motion will be DENIED.

        An appropriate Judgment Order will enter.



                                                          /s/ Harry S. Mattice, Jr._______
                                                          HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
